DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
The claims are objected to because of the following informalities.
There are two of each of claims 9 and 10. There are actually 16 total claims, not 14 as the claim-set currently indicates. For examination purposes, hereinafter the second claim 9 through claim 14 will be interpreted and indicated in this Office Action as claims 11-16. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“powered translating member” (clm. 1, ln. 23)
The term “member” is a generic placeholder (nonce term) and is coupled to the functional language “translating”, and the term “member” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and should be interpreted under 35 U.S.C. 112(f).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “a jaw engaged with said second cylinder” in line 12, and recites “said fluid entering said second cylinder from said fluid passage causing said second cylinder to translate in a second direction” in lines 19, 20. However, the specification does not support an embodiment wherein a jaw is engaged with the second cylinder, or wherein the second cylinder is configured to translate. Rather, the specification states that the jaw is connected to the second piston, and it is the second piston that translates in the second direction (see pg. 13, lns. 20-21, and pg. 15, lns. 3, 4, respectively). Therefore, the claimed subject matter raises a question as to whether the inventor had possession of the claimed invention.
Regarding claims 11-16: the claims recite “said engagement of said drive cylinder to said handle includes a threaded engagement between a threaded portion of said translating 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: claim limitation of “a powered translating member” (ln. 23) invokes 35 U.S.C. 112(f). However, the written description is devoid of any corresponding structure and, thus, fails to clearly link structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, 4, 7, 9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9 and 10 of Olsson (US 10,532,396 B2). Although the claims at issue are not identical, they are not patentably distinct from each other. See the comparison set forth below in the table below:
Claim 1
Claim 1 of Olsson
A blind riveting apparatus, comprising: a drive cylinder having a first end opposite a second end and having a drive cylinder axis;
A blind riveting apparatus, comprising: a drive cylinder having a first end opposite a second end and having a drive cylinder axis;
a drive piston translatable within said drive cylinder;
a drive piston translatable within said drive cylinder;
a second cylinder having a first end and having a second end opposite said first end, and having a second cylinder axis running therebetween;
a second cylinder having a first end and having a second end and having a second cylinder axis;
a second piston translatable within said second cylinder along said second cylinder axis;
a second piston translatable within said second cylinder;
said second end of said second cylinder having an aperture for positioning a blind rivet therein;
said second end of said second cylinder having an aperture for positioning a blind rivet therein;
a jaw engaged with said second cylinder, said jaw for positioning a mandrel of said blind rivet therein;
a jaw engaged with said second cylinder, said jaw for positioning a mandrel of said blind rivet therein;
a fluid passage communicating between said drive cylinder to said second cylinder;
a fluid passage communicating between said drive cylinder to said second cylinder;
translation of said drive piston in a first direction forcing fluid through said fluid passage and into said second cylinder;
translation of said drive piston in a first direction forcing fluid through said fluid passage and into said second cylinder;
said fluid entering said second cylinder causing said second cylinder to translate in a second direction, toward said second end of said second cylinder;
said fluid entering said second cylinder from said fluid passage causing said second cylinder to translate in a second direction, toward said second end of said second cylinder;

said first end of said drive cylinder configured for an engagement with a handle having a powered translating member therein; and
whereby, with said drive cylinder in said engagement with said handle, a translation of said translating member therein moves said drive piston in said drive cylinder in said first direction.
whereby with said drive cylinder in said engagement with said handle, a translation of said member against said drive moves said drive piston in said first direction.
Claims 3 and 4
Claim 2 of Olsson
The blind riveting apparatus of claim 1, wherein said first direction of translation of said drive piston runs opposite to said second direction of said second piston.
The blind riveting apparatus of claim 1, wherein said first direction of translation of said drive piston runs opposite to said second direction of said second piston.
Claim 7
Claim 5 of Olsson
The blind riveting apparatus of claim 1, additionally comprising: said engagement between said first end of said drive cylinder and said handle is a pivoting engagement.
The blind riveting apparatus of claim 1, additionally comprising: said first end of said drive cylinder in said engagement with said handle being a second pivoting engagement,
Claim 11
Claim 9 of Olsson
The blind riveting apparatus of claim 1 wherein said engagement of said drive cylinder to said handle includes a threaded engagement between a threaded portion of said translating member and mating threads formed on an interior surface of said drive cylinder.
The blind riveting apparatus of claim 1 wherein said engagement of said drive cylinder to said handle comprises a threaded engagement between a threaded portion of said member and mating threads
formed on an interior surface of said drive cylinder.
Claims 13 and 14
Claim 10 of Olsson
The blind riveting apparatus of claim 3 (12 depends on 4) wherein said engagement of said drive cylinder to said handle includes a threaded engagement between a threaded portion of said translating member and mating threads formed on an interior surface of said drive cylinder.
The blind riveting apparatus of claim 2 wherein said engagement of said drive cylinder to said handle comprises a threaded engagement between a threaded portion of said member and mating threads formed on an interior surface of said drive cylinder.


Applicant is advised that should claims 3, 5 and 11 be found allowable, claims 4, 6 and 12 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 7,159,290 B1), in view of Miklos (US 3,616,673 A).
Regarding claim 1: Liu discloses blind riveting apparatus, comprising:
a drive cylinder (28, fig. 2) having a first end opposite a second end and having a drive cylinder axis (see fig. 2);
a drive piston (26) translatable within said drive cylinder;
a second cylinder (32, 66) having a first end (32) and having a second end (66) opposite said first end, and having a second cylinder axis running there-between (see fig. 2);
a second piston (50) translatable within said second cylinder along said second cylinder axis (see fig. 2);
said second end of said second cylinder (32, 66) having an aperture (76, fig. 1) for positioning a blind rivet (80) therein;
a jaw (72, fig. 6) engaged (via connector 68) with said second piston (50), said jaw for positioning a mandrel of said blind rivet therein (see fig. 6 and col. 3, lns. 24-26);

translation of said drive piston (26) in a first direction (see fig. 4) forcing fluid through said fluid passage and into said second cylinder (col. 3, lns. 34-39);
said fluid entering said second cylinder from said fluid passage causing said second cylinder to translate in a second direction (see fig. 4 and col. 3, lns. 45-48);
said first end of said drive cylinder (28, fig. 6) connected to a handle (12) having a powered (via lever 16) translating member (22) therein; and
whereby, a translation of said translating member (22) therein moves said drive piston (26) in said drive cylinder in said first direction (see fig. 4).
Liu is silent regarding the fluid entering the second cylinder causing the second piston to translate toward the second end of the second cylinder.
However, applicant has not set forth any criticality for the particular direction of translation of the second piston since the specification states that “other devices may, upon reading this disclosure, use a two piston system with onboard hydraulics, with different translation directions of pistons” (see pg. 13, lns. 4-7). Therefore, determining the ideal direction in which the second piston translates must be considered to be within the level of ordinary skill in the art and, thus, cannot be the basis for patentability.
Liu is also silent regarding the first end of the drive cylinder being configured for an engagement with the handle.
However, Miklos teaches a blind riveting apparatus comprising a drive cylinder (12, fig. 2), and a first end of the drive cylinder (12) is configured for threaded engagement with a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the handle of Liu with that of Miklos, and modify Liu such that the first end of the drive cylinder is configured for an engagement with the handle, as taught by Miklos, thereby automating actuation of Liu’s apparatus while also enabling the drive cylinder to be engaged/disengaged with the handle for ease of cleaning, maintenance, or replacement of parts.
Regarding claims 3 and 4, which depend on claim 1: Liu discloses said first direction of translation of said drive piston (26) runs opposite to said second direction of said second piston (50) (compare figs. 3, 4).
Regarding claims 5 and 6, which depend on claim 1: the modification of Liu in view of Miklos set forth in claim 1 above teaches a coupling (70, fig. 2 of Miklos) forms said engagement between said first end of said drive cylinder (28, fig. 1 of Liu) and said handle (12).
Regarding claims 11, 13 and 14, which depend on claims 1, 3 and 4, and are being examined as best understood in light of the rejection under § 112(a) above: the modification of Liu in view of Miklos set forth in claim 1 above teaches said engagement of said drive cylinder (28, fig. 1) to said handle (96, fig. 2 of Miklos) includes a threaded engagement between a threaded portion of said translating member (68, fig. 2 of Miklos) and mating threads (66) formed on an interior surface of said drive piston (52).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Miklos, and further in view of Zhou et al. (US 8,402,807 B2).
Regarding claim 2, which depends on claim 1: the modification of Liu in view of Miklos set forth in claim 1 above is silent regarding a flexible conduit engaged between said drive cylinder and said second cylinder; and said fluid passage running within said flexible conduit.
However, Zhou teaches a blind riveting apparatus (fig. 1) comprising a flexible conduit (30) serving as a passage for gas between the drive cylinder (10) and the header (40). Zhou further teaches that prior art devices are not conveniently manipulated (col. 1, lns. 23-26) and that the flexible conduit makes the device convenient to use (see col. 2, lns. 4 and 30-34).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the fluid passage runs within a flexible conduit, thereby making the apparatus more convenient to use as taught by Zhou.
Regarding claim 12, which depends on claim 2 and is being examined as best understood in light of the rejection under § 112(a) above: the modification of Liu in view of Miklos set forth in claim 1 above teaches said engagement of said drive cylinder (28, fig. 1) to said handle (96, fig. 2 of Miklos) includes a threaded engagement between a threaded portion of said translating member (68, fig. 2 of Miklos) and mating threads (66) formed on an interior surface of said drive piston (52).
Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Ko (US 6,588,246 B2).
Regarding claim 1: Liu discloses blind riveting apparatus, comprising:
a drive cylinder (28, fig. 2) having a first end opposite a second end and having a drive cylinder axis (see fig. 2);

a second cylinder (32, 66) having a first end (32) and having a second end (66) opposite said first end, and having a second cylinder axis running there-between (see fig. 2);
a second piston (50) translatable within said second cylinder along said second cylinder axis (see fig. 2);
said second end of said second cylinder (32, 66) having an aperture (76, fig. 1) for positioning a blind rivet (80) therein;
a jaw (72, fig. 6) engaged (via connector 68) with said second piston (50), said jaw for positioning a mandrel of said blind rivet therein (see fig. 6 and col. 3, lns. 24-26);
a fluid passage (34) communicating between said drive cylinder (28) to said second cylinder (32) (col. 3, lns. 34-39);
translation of said drive piston (26) in a first direction (see fig. 4) forcing fluid through said fluid passage and into said second cylinder (col. 3, lns. 34-39);
said fluid entering said second cylinder from said fluid passage causing said second cylinder to translate in a second direction (see fig. 4 and col. 3, lns. 45-48);
said first end of said drive cylinder (28, fig. 6) connected to a handle (12) having a powered (via lever 16) translating member (22) therein; and
whereby, a translation of said translating member (22) therein moves said drive piston (26) in said drive cylinder in said first direction (see fig. 4).
Liu is silent regarding the fluid entering the second cylinder causing the second piston to translate toward the second end of the second cylinder.

Liu is also silent regarding the first end of the drive cylinder being configured for an engagement with the handle.
However, Ko teaches a blind riveting apparatus (col. 3, lns. 18-20) comprising a drive cylinder (collet tube 41, fig. 2) having a first end (top end as viewed in fig. 2) configured for engagement with handle (20) via a coupling (slope 42 of swivel head 40) which allows for fine adjustability of the swivel head (col. 4, lns. 18-20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that first end of the drive cylinder is configured for engagement with the handle, thereby allowing the head to swivel relative to the handle for fine adjustability of the head, as taught by Ko.
Regarding claims 3 and 4, which depend on claim 1: Liu discloses said first direction of translation of said drive piston (26) runs opposite to said second direction of said second piston (50) (compare figs. 3, 4).
Regarding claims 5 and 6, which depend on claim 1: the modification of Liu in view of Ko set forth in claim 1 above teaches a coupling (42, fig. 2 of Ko) forms said engagement between said first end of said drive cylinder (28, fig. 1 of Liu) and said handle (12 of Liu).
Regarding claim 7, which depends on claim 1: the modification of Liu in view of Ko set forth in claim 1 above teaches said engagement between said first end of said drive cylinder (28, fig. 1 of Liu) and said handle (12 of Liu) is a pivoting engagement (as taught by Ko in figs. 4-6 and col. 4, lns. 18-20).
Regarding claims 9 and 10, which depend on claims 5 and 6: the modification of Liu in view of Ko set forth in claim 1 above teaches said engagement between said first end of said drive cylinder (28, fig. 1 of Liu) and said handle (12 of Liu) is a pivoting engagement (as taught by Ko in figs. 4-6 and col. 4, lns. 18-20).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Ko, and further in view of Zhou.
Regarding claim 2, which depends on claim 1: the modification of Liu in view of Ko set forth in claim 1 above is silent regarding a flexible conduit engaged between said drive cylinder and said second cylinder; and said fluid passage running within said flexible conduit.
However, Zhou teaches a blind riveting apparatus (fig. 1) comprising a flexible conduit (30) serving as a passage for gas between the drive cylinder (10) and the header (40). Zhou further teaches that prior art devices are not conveniently manipulated (col. 1, lns. 23-26) and that the flexible conduit makes the device convenient to use (see col. 2, lns. 4 and 30-34).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the fluid passage runs within a flexible conduit, thereby making the apparatus more convenient to use as taught by Zhou.
Regarding claim 8, which depends on claim 2: the modification of Liu in view of Ko set forth in claim 1 above teaches said engagement between said first end of said drive cylinder (28, fig. 1 of Liu) and said handle (12 of Liu) is a pivoting engagement (as taught by Ko in figs. 4-6 and col. 4, lns. 18-20).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Ko and Zhou, and further in view of Miklos.
Regarding claims 15 and 16, which depend on claims 7 and 8 and are being examined as best understood in light of the rejection under § 112(a) above: Liu, Ko, and Zhou are silent regarding said engagement of said drive cylinder to said handle includes a threaded engagement between a threaded portion of said translating member and mating threads formed on an interior surface of said drive piston.
However, Miklos teaches a blind riveting apparatus (Abstract) comprising a drive cylinder (12, fig. 2), and a first end of the drive cylinder (12) is configured for threaded engagement with handle (96) having hydraulic motor (76) via threaded coupling (70), and said engagement includes a threaded engagement between a threaded portion of said translating member (68) and mating threads (66) formed on an interior surface of said drive piston (50).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that said engagement of said drive cylinder to said handle includes a threaded engagement between a threaded portion of said translating member and mating threads formed on an interior surface of said drive piston, as taught by Miklos, thereby enabling the riveting apparatus to be assembled/disassembled for ease of cleaning, maintenance, or replacement of parts.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Richardson (US 3,898,833 A): at least figs. 4-6 are pertinent to at least claim 1
Suzuki et al. (US 6,418,599 B2): at least fig. 4 is pertinent to at least claim 1
Hong (CN 201862729 U): at least the figures are pertinent to at least claim 1
Kim (KR 20-0349914 Y1): at least figs. 5a, 5b are pertinent to at least claim 1
MS Administrative and Patent Company Ltd. (DE 20218447 U1): at least fig. 1 is pertinent to at least claim 1
MV Marketing & Sales Ltd. & Co. (DE 202013104109 U1): at least figs. 1, 2 are pertinent to at least claim 1
Reitzig (DE 102011123106 B3; EP 2,564,949 A2; EP 2,565,469 A2): at least the figures are pertinent to at least claim 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725       

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725